UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6167



FRANKIE DEAN MCFALLS,

                                           Petitioner - Appellant,

          versus


MICHAEL F. EASLEY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Graham C. Mullen, District
Judge. (CA-97-161-4-MU)


Submitted:   October 20, 1998          Decided:     November 10, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frankie Dean McFalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frankie McFalls, a North Carolina prisoner, appeals from a

district court order dismissing for failure to state a claim his

petition filed under 28 U.S.C. § 2254 (1994) (current version at 28

U.S.C.A. § 2254 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court’s opinion and find no reversible

error. Because the grounds for relief McFalls asserted in his

habeas petition would only bear on the length of his sentence, and

do not assert that his sentence was influenced by any factor impli-

cating federal rights, his petition fails to state a cognizable

claim for habeas relief under § 2254(a). See Makal v. Arizona, 544

F.2d 1030, 1035 (9th Cir. 1976). Accordingly, we deny a certificate

of probable cause to appeal, deny leave to proceed in forma pau-

peris, and dismiss this appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2